Citation Nr: 0906557	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-31 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee/lower leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from July 24 to September 
19, 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2008.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

A chronic right leg/knee disorder was not incurred in or 
aggravated by service and the appellant's currently diagnosed 
right leg/knee disorders are not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee/leg 
disorder are not met.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In March 2005 and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the appellant providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
March 2006 letter postdated the initial adjudication.  No 
prejudice resulted, however, since the claim was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the appellant with 
respect to his claim for benefits, such as obtaining medical 
records, obtaining Social Security Administration (SSA) 
benefits, and providing a personal hearing.  The Board notes 
that all outstanding treatment records have not been 
requested:  at his December 2008 personal hearing, the 
appellant testified that he received treatment in the 1950s 
at a hospital in Brooklyn, New York.  The appellant's 
representative indicated that based on his personal 
experience with that hospital, it was very unlikely that the 
hospital would still have any treatment records.  Based on 
this anecdotal evidence in conjunction with the age of the 
records and the standard practice of disposing of old 
records, the Board finds that no benefit would result from 
remanding for these records to be requested.  

The Board also notes that there is no VA examination with a 
nexus opinion on file.  However, none is required in this 
case.  Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the service connection issue decided 
herein, as will be discussed below, a VA examination with 
nexus opinion is not necessary.  The Board does not know of 
any additional relevant evidence which has not been obtained.  
Thus, the Board finds the issue ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The appellant contends that he has a right knee/leg condition 
as a result of an in-service injury during Basic Training.  
At his December 2008 hearing, the appellant testified that 
prior to service, his right leg gave out on two separate 
occasions.  Then during Basic Training his leg gave out 
again, requiring him to be hospitalized for multiple weeks.  
The appellant testified that it was three weeks before he was 
able to move or have feeling in his leg and he reported that 
his leg has progressively worsened since that time.  

Post-service treatment indicate diagnoses of osteoarthritis, 
diabetic neuropathy, leg length discrepancy (right leg 
shorter), and status-post fracture and reconstruction of 
right tibia/fibula/patella after a motor vehicle accident in 
the 1970s.  See May and December 2003 SSA examination 
records; April 2004 VA treatment record.  Thus, the evidence 
clearly indicates that the appellant has a current 
disability, and the remaining question is whether the 
disability was incurred in service or whether it is causally 
related to service.  

The available service records do not contain any history or 
findings specifically related to the right leg or knee, to 
include any evidence of hospitalization for residuals of a 
right knee/leg injury.  The evidence does indicate that the 
appellant was hospitalized during service, but the 
hospitalization records indicate that the inpatient status 
was to assess the appellant's psychiatric status rather than 
to treat a right leg/knee condition.  

The hospitalization records indicate that the appellant was 
admitted to the Recruit Evaluation Unit after completing five 
weeks of regular training after the medical dispensary 
referred him "for fear [the appellant] would lose his temper 
and injure someone".  The records indicate that the 
appellant's performance in training was "very poor;" and he 
was reported to be, among other things, "always in sick 
bay."  The appellant's Commander also noted that the 
appellant "claimed to have a trick knee" and he reported 
that, at one point, the appellant submitted a doctor's note 
indicating that the appellant should stay off his feet as 
much as possible during recruit training.  After three days 
in the psychiatric unit, the appellant reported that his leg 
was "much better."  Psychiatric screening revealed apparent 
emotional instability, somatic complaints, and neurotic 
tendencies.  The examiner noted that the appellant had a 
"history of emotional difficulties with maladaptive and 
aggressive behavior prior to enlistment" (based on the 
appellant's history), and he indicated that this history 
combined with the appellant's inability to adjust and his 
below acceptable performance led him to recommend that the 
appellant be discharged.  

The Board notes that the appellant is competent to report 
that his in-service knee complaints were related to the right 
knee.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  The appellant is not competent to 
diagnose the reported complaints as a chronic right knee 
disorder, however, or to relate the in-service complaints to 
any currently diagnosed right leg/knee disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not establish either of these 
conditions.  

First, the Board notes that the medical evidence does not 
indicate that a chronic right knee/leg disorder was incurred 
in service.  Even assuming the in-service complaints 
pertained to the right knee, the service records indicate 
that the complaints were somatic and were not indicative of 
an actual leg/knee disorder.  Additionally, the hospital 
records indicate that the complaints resolved while the 
appellant was in the psychiatric unit, which suggests that 
the complaints were not chronic.  

Second, the evidence does not indicate that any of the 
appellant's currently diagnosed right knee/leg disorders are 
related to service.  Significantly, there was an intercurrent 
motor vehicle accident that had resulted in multiple 
injuries, to include to the right knee, in the early 1970's.  
The veteran required right tibia/fibula/patellar 
reconstruction following this accident.  There is no 
indication in the objective record that any knee disorder was 
present prior to this accident.  The evidence contains no 
competent evidence linking any of the currently diagnosed 
disorders to service, and the earliest diagnosis of record is 
dated more than 33 years after separation from service.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).

The Board notes that the appellant has reported having 
chronic pain and problems in the right knee/leg since service 
which he contends has resulted in his current right leg 
disorders.  As noted above, however, the appellant is not 
competent to make that determination, and in the absence of 
corroborating medical evidence, service connection is not 
warranted.  

ORDER

Service connection for a right leg/knee disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


